Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00018-CV

                       IN THE INTEREST OF T.D. and C.R., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01440
                      Honorable Elma T. Salinas Ender, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because she is indigent.

       SIGNED April 13, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice